                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                  NO: 7:19-CR-13-1FL


UNITED STATES OF AMERICA,                   )
                                            )
              vs.                           )     ORDER TO SEAL
                                            )
DAMON CHANDLER WELLS,                       )


       THIS CAUSE coming on to be heard and being heard before the undersigned Honorable

Louise W. Flanagan, United States District Judge, upon motion of the Defendant to seal the

Motion to Continue Arraignment that was filed on August 20, 2019 in that it contains sensitive

information. For good cause shown the court hereby ORDERS that the Motion to Continue

Arraignment be sealed.




       This the 20th day of August, 2019.



                                                __________________________________
                                                LOUISE W. FLANAGAN
                                                United States District Judge
